        Case 2:12-cr-00351-KJD-CWH Document 91 Filed 03/01/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:12-cr-00351-KJD-CWH
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     ARMANDO CASTRO-MARQUEZ,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Tuesday, March 2, 2021 at 9:00 a.m., be vacated and continued to ________________
                                                                       April 20, 2021  at the

12            12 00 __.m.;
     hour of ___:___ p     or to a time and date convenient to the court.

13                     1st day of March, 2021.
            DATED this ___

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
                                                 KENT J. DAWSON
17
18
19
20
21
22
23
24
25
26
                                                    3
